Exhibit 10.3
GRANT OF
OTHER STOCK UNIT AWARDS UNDER THE
PINNACLE ENTERTAINMENT, INC.
2005 EQUITY AND PERFORMANCE INCENTIVE PLAN
The Compensation Committee of the Board of Directors (the “Committee”) of
Pinnacle Entertainment, Inc., a Delaware corporation (the “Company”) hereby
makes this Grant of Other Stock Unit Awards, effective as of               
      , to                                             (the “Grantee”) under the
Pinnacle Entertainment, Inc. 2005 Equity and Performance Incentive Plan, as
amended (the “Plan”), with reference to the following facts:
A. The Company has adopted the Plan to encourage high levels of performance by
employees, directors and consultants who are key to the success of the Company,
by granting Awards to such persons.
B. The Plan provides that Awards shall be granted by the Committee.
C. Article VIII of the Plan provides that the Committee may grant Other Stock
Unit Awards, with the identity of the grantees, terms and conditions, number of
Shares, and consideration for such Other Stock Unit Awards to be determined by
the Committee in its sole discretion.
D. The Grantee is a                      of the Company.
E. The Committee has determined that it is in the best interests of the Company
to grant Other Stock Unit Awards to the Grantee on the terms and conditions set
forth below.
NOW, THEREFORE, Other Stock Unit Awards covering                      Shares are
hereby granted to Grantee on the following terms and conditions:
1. The Other Stock Unit Awards shall vest in three equal annual installments on
first, second and third anniversaries of the date of grant; provided, however,
that if the employment of the Grantee is terminated for “Cause” (as such term is
defined in the Plan) before the transfer of the Shares to the Grantee, the Other
Stock Unit Awards shall never vest, but shall be forfeited in full. The Other
Stock Unit Awards shall not be entitled to Dividend Equivalents under Section
12.5 of the Plan, but shall be subject to adjustment in accordance with
Section 12.2 of the Plan.
2. The Shares corresponding to the vested portion of the Other Stock Unit Awards
shall be transferred to the Grantee within 90 days following the third
anniversary of the grant date, or, if earlier (but subject to the provisions of
Section 3 hereof) within 90 days following the termination of the Grantee’s
employment by the Company without Cause or if the Grantee has an employment or
consulting agreement with the Company, within 90 days following the termination
by the Grantee of his or her employment with the Company for “Good Reason” (as
such term is defined in the Grantee’s employment or consulting agreement with
the Company).
3. In the event that any compensation with respect to the Grantee’s separation
from service is “deferred compensation” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations thereunder
(“Section 409A”), the stock of the Company or any affiliate is publicly traded
on an established securities market or otherwise, and the Grantee is determined
to be a “specified employee,” as defined in Section 409A(a)(2)(B)(i) of the
Code, transfer of the Shares covered by vested Other Stock Unit Awards shall be
delayed as required by Section 409A. Such delay shall last six months and one
day from the date of the Grantee’s separation from service, except in the event
of Executive’s death.
4. The Grantee’s service as a                    on the first, second and third
anniversaries of the date of grant of the Other Stock Unit Awards shall be the
sole consideration for the Other Stock Unit Awards.

 

 



--------------------------------------------------------------------------------



 



5. Until the transfer of Shares under Section 2 hereof, the Other Stock Unit
Awards shall represent only an unsecured and unfunded promise to deliver the
Shares in the future, and the rights of the Grantee against the Company shall be
only those of an unsecured creditor.
6. The Other Stock Unit Awards granted hereunder shall be subject to the terms
and provisions of the Plan including without limitation Sections 13.1 (relating
to tax withholding) and 13.5 (relating to stop transfer orders) of the Plan, and
all capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Other Stock Unit Award has been executed on behalf of
the Company, to be effective as of the date first above written.

            PINNACLE ENTERTAINMENT, INC.
A Delaware Corporation
      By:           Name:          Title:           (printed name)       
GRANTEE
                Name:           (printed name)     

 

-3-